Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 9 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Owenby (US 5,007,125).
Regarding  claim 1, Owenby teaches a woven non-seamed sheeting fabric (Abstract; fig.1) comprising: a cool portion (34; fig.2) comprising a plain weave (said cool section 34 using a simple plain weave having filler yarns 44; col 2, In 41-63; fig. 2, 3, 6); a warm portion (portion 36; fig. 2) comprising a complex weave (said warm section 36 having a more complicated weave using a plurality of filler yarns 43 forming a more complex weave; fig.5; col 2, In 49-63); wherein each of the warm portion (36) and the cool portion (34) have different densities (fig.2, 5, 6; col 1, In 49-54; wherein the triplicates of yarns 43 have a larger diameter over yarns 41 and thus provide a denser area to trap more heat); and wherein there is at least one common warp yarn or weft yarn in the cool portion and the warm portion (see warp yarn 16 being common to cool and warm portions; figs. 1-3) to reduce a puckering effect (Note: "to reduce puckering effect" is an intended use and holds no patentable weight, further the seamless fabric of Owenby having common warp yarns 16 is capable of reducing a puckering effect). Regarding claim 2, Owenby teaches the sheeting fabric of claim 1, wherein there is at least one common warp yarn (16; fig.1-2) in the cool portion (34) and the warm portion (36).  Regarding claim 5, Owenby teaches the sheeting fabric of claim 1, wherein yarns in the warm portion (36) are heavier than yarns in the cool portion (see col 2, In 49-53; wherein yarns 41 or the cool portion 34 have a smaller diameter than that of the filler yarn 45). Regarding claim 9, Owenby teaches the sheeting fabric of claim 1, wherein the plain weave is a 1 /1 plain weave (see plain weave fig. 6 of cool portion 34). Regarding claim 14, Owenby teaches the sheeting fabric of claim 1, wherein said fabric is a bed sheet, i.e. bed cover (wherein the fabric is a blanket; Title; Abstract; col 2, In 33-40; col 1, In 15-17, 'tucked between the mattress and box spring of the bed').



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Owenby in view of Stewart (US 2011/0016631).
	Owenby teaches the sheeting fabric of claim 1, but does not specifically teach wherein there is at least one common weft yarn in the cool portion and the warm portion. Stewart teaches a woven bedding top cover (Title; Abstract; fig.1) wherein a warp and weft (fill picks 42) weave pattern includes a plurality of sections (30, 32, 24; fig.1; para[0013]) wherein the sheet of fabric is defined by one-ply woven web of warp (40) and weft (fill pick 42) said warps defining the length of the sheet and the wefts defining the width of the sheet (para[0015]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the common warp and weft teachings of Stewart in the woven fabric of Owenby therein allowing the sheet fabric to be formed of any desirable length and width during the weaving process. Regarding claim 4, Owenby teaches the sheeting fabric of claim 1, but does not specifically teach wherein there is at least one common warp yarn and at least one common weft yarn in the cool portion and the warm portion. 
Stewart teaches a woven bedding top cover (fig.1) wherein a warp and weft (fill picks 42) weave pattern includes a plurality of sections (30, 32, 24; fig.1; para[0013]) wherein the sheet of fabric is defined by one-ply woven web of warp (40) and weft (fill pick 42) said warps defining the length of the sheet and the wefts defining the width of the sheet (para[0015]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the common warp and weft teachings of Stewart in the woven fabric of Owenby therein allowing the sheet fabric to be formed of any desirable length and width during the weaving process. Regarding claim 10, Owenby teaches the sheeting fabric of claim 1, but does not specifically teach wherein the complex weave is a 4/1 complex weave. Stewart teaches a woven bedding top cover (Title; Abstract; fig.1) wherein a warp and weft (fill picks 42) weave pattern includes a plurality of sections (30, 32, 24; fig.1; para[0013]) wherein the sections can each include any one of a 2/1 twill weave, 2/2 twill weave or a 4/1 satin weave pattern to achieve the desired consistency, texture or look of the specific section (para[0019)-[0020]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the weaving patterns of Stewart to modify the complex weave pattern of Owenby to include a 4/1 complex weave pattern to provide a further fill of floating yarns to improve the thermal efficiency of the warm portion. Regarding claim 12, Owenby teaches the sheeting fabric of claim 1, but does not specifically teach wherein the cool portion further comprises at least one additional weaving pattern selected from the group consisting of a twill weave, a lappet weave, a swivel weave, a clip-spot weave and combinations thereof. Stewart teaches a woven bedding top cover (Title; Abstract; fig.1) wherein a warp and weft (fill picks 42) weave pattern includes a plurality of sections (30, 32, 24; fig.1; para[0013]) wherein the sections can each include any one of a 2/1 twill weave, 2/2 twill weave or a 4/1 satin weave pattern to achieve the desired consistency, texture or look of the specific section (para[0019)-[0020]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the weaving patterns of Stewart to modify the complex weave cool portion of Owenby to include a twill weave to achieve the twill effect and surface texture. 
Regarding claim 13, Owenby teaches the sheeting fabric of claim 1, but does not specifically teach wherein the warm portion further comprises at least one additional weaving pattern selected from the group consisting of a twill weave, a lappet weave, a swivel weave, a clip-spot weave and combinations thereof. Stewart teaches a woven bedding top cover (Title; Abstract; fig.1) wherein a warp and weft (fill picks 42) weave pattern includes a plurality of sections (30, 32, 24; fig.1; para[0013]) wherein the sections can each include any one of a 2/1 twill weave, 2/2 twill weave or a 4/1 satin weave pattern to achieve the desired consistency, texture or look of the specific section (para[0019)-[0020]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the weaving patterns of Stewart to modify the complex weave warm portion of Owenby to include a twill weave to achieve the twill effect and surface texture. 


Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Owenby in view of Ly (US 20110070412).


Owenby teaches the sheeting fabric of claim 1, but does not specifically teach wherein yarns of the warm portion are less dense than the yarns of the cool portion. However, Ly teaches a fabric (20) having different areas of textile construction (10; fig.1; para [0035)-[0036]) wherein the breathability of the fabric is varied across specific segments of the fabric, this variation is achieved by different density of the threads/yarns (para[0036]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the varying yarn density teaching of Ly to modify the warm portion of Owenby to include yarns that are less dense than the yarns of the cool portion in order to achieve uniform breathability across the entire fabric sheet despite the presence of triplicate yarns in weave of the warm portion.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Owenby in view of Hubbard (US 3,043,124).
Owenby teaches the sheeting fabric of claim 1, but does not specifically teach wherein the warm portion further comprises a warp pile. Hubbard teaches a woven fabric (Title; Abstract; fig.1) wherein the fabric includes a plurality piles in the woven warp and weft yarns (col 2, ln 45-68). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the pile teachings of Hubbard to modify the woven fabric of Owenby to include a warp pile in the warp yarns to provide a raised textured surface in the fabric, which is woven into the warp yarns to improve thermal efficiency of the warm section. Regarding claim 8, Owenby teaches the sheeting fabric of claim 1, but does not specifically teach wherein the warm portion further comprises a weft pile. 
 Hubbard teaches a woven fabric (Title; Abstract; fig.1) wherein the fabric includes a plurality piles in the woven warp and weft yarns (col 2. In 45-68). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the pile teachings of Hubbard to modify the woven fabric of Owenby to include a weft pile in the weft yarns to provide a raised textured surface in the fabric, which is woven into the weft yarns to improve thermal efficiency of the warm section.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Owenby in view of Moretz et al (US 5,249,320), henceforth known as Moretz. 
Owenby teaches the sheeting fabric of claim 1, but does not specifically teach wherein the fabric is selected from the group consisting of a brushed fabric, a sueded fabric, a sheared fabric and combinations thereof. Moretz teaches a woven sheet fabric for moisture managing a bed during use (Title; Abstract fig.1) wherein the fabric used is a brushed fabric to improve the moisture removal from the patient’s body (col 5, In 61-65). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the brushed fabric of Moretz to modify the fabric of Owenby to include a brushed fabric to improve the sheets ability to remove moisture when a patient is positioned thereon.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 


-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danny Worrell whose telephone number is (571)272-4997.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732